         Case 1:18-cv-00730-JL Document 27-1 Filed 11/27/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW HAMPSHIRE



Selena S. Randolph,
               Plaintiff

v.                                            PLAINTIFF'S REPLY TO DEFENDANT'S
                                              RENEWED MOTION FOR CONTEMPT

WBL SPE II, LLC, as successor to              Civil No. 1:18-cv-00730-JL
World Business Lenders, LLC,
              Defendant




     ExhibitA - Affidavit of Selena Randolph
                  May 10, 2019
              Case 1:18-cv-00730-JL Document 27-1 Filed 11/27/19 Page 2 of 4

~       University of
'1/     New Hampshire                                                               UNH Schoolof Law
                                                                                    Civil Law Clinic

                                                                                    2 White Street
                                                                                    Concord, NH 03301 USA
  May 21, 2019
                                                                                    V: (603) 225-3350
                                                                                    F: (603)229-0423
                                                                                    TTY:7.7.1(RelayNH}

                                                                                    law.unh.edu
  Susan A. Lowry, Esquire
  Upton & Hatfield, LLP
  P. 0. Box 1090
  Concord, NH 03302-1090

  Re:     Selena Randolph v. \VBL SPE II, LLC

  Dear Susan:

  Enclosed please find the original Affidavit of Selena Randolph explaining the loss of business
  records which include the leases and payment history for tenants which you had requested in
  discovery. Ms. Randolph explains that these documents were spoiled following a flooding of the
  building where she maintained these records. For this reason she is unable to produce copies and
  apparently does not have electronic backup either.

  I suggest we discuss this further before we file anything with the court, if such a filing is
  necessary. Thank you.




  Peter S. Wright, ., Esquire
  Director of Clinical Programs

  Enclosure
        Case 1:18-cv-00730-JL Document 27-1 Filed 11/27/19 Page 3 of 4



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE




Selena Randolph,

       Plaintiff

V.                                                   Civil Case No. 1: 18-cv-00730-JL

WBL SPE II, LLC,

       Defendant




                           AFFIDAVITOF SELENARANDOLPH

1.     My name is Selena Randolph, plaintiff in this matter; and I make the following
statements based upon my personal knowledge about which I could testify in court.

2.      I received discovery requests from World Business Lenders SPE II, LLC. These requests
included copies of all bank statements into which funds from the WBL loan were deposited and
from which payments were made. I have provided those bank statements already.

3.     The other part of the request for production of documents was a list of tenants, the terms
of occupancy, and the dates of each tenancy, along with copies of all leases for all properties
owned by me.

4.      I no longer have records of the tenants, tenancies, periods of occupancy, or copies of their
leases as those records were badly water-damaged after a pipe burst in the building where I kept
my business records.

5.     When Serv-Pro came to clean up after the flooding, these records were destroyed.

6.      Thus, I am unable to provide copies of the leases or business records pertaining to those
tenancies as requested.




Date
     ~£-,iJ-/9
        Case 1:18-cv-00730-JL Document 27-1 Filed 11/27/19 Page 4 of 4



State of New Hampshire .
Countyof     Rec       hi.~
                'l I l\~
      Signed and sworn to before me on this   lo Jl   day of----=-/}'f_____.,t{....,f!J~
                                                                        __ _,,2019 by
Selena Randolph.                                                    /




                                                      Notary Public/Justiceof the Peace


                                                              NATHAN A. PEPIN,No1aryPublic
                                                                 Stateof NawHampshire
                                                           My Commission Expires
                                                                               October3, 2023



                                                                                    !I.?,\',':•'               i.


                                                                               ·!,
                                                                                                   :;:
                                                                                               I \,'
                                                                                                       \

                                                                                                                    )
                                                                                                                        ,     \)



                                                                                               ' '                  .          f°r)                          ' '
                                                                               i' \,           /   >, .) ~.)                                ,·        \_!.
                                                                                                                                                             ""
                                                                                                                                                              ."/
                                                                                                                                                                    t

                                                                                \    '   '.'        r •                 Ii,                      '•
                                                                                                                                   >   -,        '
                                                                                                           I        •   .•'
